


EXHIBIT 10.3








PEPSICO
AUTOMATIC RETIREMENT
CONTRIBUTION EQUALIZATION PLAN












As Amended and Restated
Effective as of April 1, 2016




--------------------------------------------------------------------------------




PepsiCo Automatic Retirement Contribution Equalization Plan
Table of Contents


 
 
Page
ARTICLE I - FOREWORD
1
ARTICLE II - DEFINITIONS 
2
 
ARC EQUALIZATION ACCOUNT; ACCOUNT
2
 
BENEFICIARY
2
 
CODE
2
 
COMPANY
2
 
DISTRIBUTION VALUATION DATE
2
 
EID PROGRAM
3
 
ELIGIBLE EMPLOYEE
3
 
EMPLOYEE
3
 
EMPLOYER
3
 
ERISA
3
 
EQUALIZED AUTOMATIC RETIREMENT CONTRIBUTION
3
 
GUIDING PRINCIPLES REGARDING BENEFIT PLAN COMMITTEE APPOINTMENTS
4
 
KEY EMPLOYEE
4
 
PARTICIPANT
6
 
PEPSICO ADMINISTRATION COMMITTEE OR PAC
6
 
PEPSICO INVESTMENT COMMITTEE OR PIC
7
 
PEPSICO ORGANIZATION
7
 
PLAN
7
 
PLAN ADMINISTRATOR
7
 
PLAN YEAR
8
 
RECORDKEEPER
8
 
SAVINGS PLAN
8
 
SECTION 409A
8
 
SEPARATION FROM SERVICE
8




i

--------------------------------------------------------------------------------




 
UNITED STATES
10
 
VALUATION DATE
10
ARTICLE III - ELIGIBILITY AND PARTICIPATION
11
 
3.1 ELIGIBILITY TO PARTICIPATE
11
 
3.2 COMMENCEMENT OF PARTICIPATION
11
 
3.3 TERMINATION OF PARTICIPATION
11
 
3.4 AGREEMENTS NOT TO PARTICIPATE
11
ARTICLE IV - CONTRIBUTIONS
12
 
4.1 EQUALIZED AUTOMATIC RETIREMENT CONTRIBUTIONS
12
 
4.2 MAXIMUM EQUALIZED AUTOMATIC RETIREMENT CONTRIBUTIONS
12
 
4.3 OFFSETS
13
ARTICLE V - PARTICIPANT ACCOUNTS
14
 
5.1 ACCOUNTING FOR PARTICIPANTS' INTERESTS
14
 
5.2 INVESTMENT EARNINGS AND LOSSES
14
 
5.3 INVESTMENT OF ACCOUNTS
14
 
5.4 VESTING
16
 
5.5 PROHIBITED MISCONDUCT
16
ARTICLE VI - PAYMENT OF BENEFITS 
19
 
6.1 DISTRIBUTION RULES GENERALLY
19
 
6.2 DISTRIBUTIONS UPON SEPARATION FROM SERVICE
19
 
6.3 DISTRIBUTIONS UPON DEATH
19
 
6.4 DELAY FOR KEY EMPLOYEES
21
 
6.5 VALUATION
21
 
6.6 ACTUAL PAYMENT DATE
21
ARTICLE VII - PLAN ADMINISTRATION
23
 
7.1 PLAN ADMINISTRATOR
23
 
7.2 ACTION
23
 
7.3 POWERS OF THE PLAN ADMINISTRATOR
23




ii

--------------------------------------------------------------------------------




 
7.4 COMPENSTION, INDEMNITY AND LIABILITY
25
 
7.5 WITHHOLDING
25
 
7.6 CONFORMANCE WITH SECTION 409A
26
ARTICLE VIII - CLAIMS PROCEDURE
27
 
8.1 CLAIMS FOR BENEFITS
27
 
8.2 APPEALS OF DENIED CLAIMS
27
 
8.3 LIMITATIONS ON ACTIONS
28
 
8.4 RESTRICTION ON VENUE
28
ARTICLE IX - AMENDMENT AND TERMINATION
29
 
9.1 AMENDMENT TO THE PLAN
29
 
9.2 TERMINATION OF PLAN
30
ARTICLE X - MISCELLANEOUS
31
 
10.1 LIMITATION ON PARTICIPANT RIGHTS
31
 
10.2 UNFUNDED OBLIGATION OF INDIVIDUAL EMPLOYER
31
 
10.3 OTHER BENEFIT PLANS
31
 
10.4 RECEIPT OR RELEASE
32
 
10.5 GOVERNING LAW
32
 
10.6 ADOPTION OF PLAN BY RELATED EMPLOYERS
32
 
10.7 RULES OF CONSTRUCTION
32
 
10.8 SUCCESSORS AND ASSIGNS; NONALIENATION OF BENEFITS
34
 
10.9 FACILITY OF PAYMENT
34
ARTICLE XI - ERISA PLAN STRUCTURE
35
 
11.1 EXCESS BENEFIT PLAN
35
 
11.2 EXCESS COMPENSATION TOP HAT PLAN
35
 
11.3 ALLOCATION OF BENEFITS AMONG PLANS
35
ARTICLE XII - SIGNATURE
36




iii

--------------------------------------------------------------------------------




APPENDIX A - MERGER OF PBG SUPPLEMENTAL SAVINGS PLAN
37
 
A.1 SCOPE
37
 
A.2 PROVISIONS APPLICABLE TO AMOUNTS EARNED UNDER PBG PLAN
37
APPENDIX B - GUIDING PRINCIPLES REGARDING BENEFIT PLAN COMMITTEE APPOINTMENTS
41
 
B.1 SCOPE
41
 
B.2 GENERAL GUIDELINES
41
 
B.3 PAC GUIDELINES
41
 
B.4 PIC GUIDELINES
41
 
B.5 ADDITIONAL INFORMATION
42
 
B.6 ROLE OF THE GUIDELINES
42






iv

--------------------------------------------------------------------------------




ARTICLE I - FOREWORD
PepsiCo, Inc. (the “Company”) established the PepsiCo Automatic Retirement
Contribution Equalization Plan (the “Plan”) for the benefit of employees of the
PepsiCo Organization who receive Automatic Retirement Contributions under the
PepsiCo Savings Plan (the “Savings Plan”), and whose Automatic Retirement
Contributions are affected by certain Code limitations. In particular, the Plan
is designed to benefit eligible employees whose Automatic Retirement
Contributions under the Savings Plan are curtailed by the limitation on
compensation under Code section 401(a)(17) or the limitation on annual additions
under Code section 415, or who have any other reductions in Automatic Retirement
Contributions as a result of the employee’s deferrals under the PepsiCo
Executive Income Deferral Program (the “EID Program).
The Plan was originally effective as of January 1, 2011. Also as of the
beginning of the day on this date, the PBG Supplemental Savings Plan (the “PBG
Plan”) merged with and into this Plan. Appendix A of this Plan sets forth
special provision applicable to amounts that were earned under the PBG Plan.
The Plan is amended and restated effective as of April 1, 2016.
At all times, the Plan is unfunded and unsecured for purposes of the Code and
ERISA. The benefits of an executive are an obligation of that executive’s
individual employer. With respect to his or her employer, the executive has the
rights of an unsecured general creditor.



1

--------------------------------------------------------------------------------




ARTICLE II - DEFINITIONS
When used in this Plan, the following boldface terms shall have the meanings set
forth below unless a different meaning is plainly required by the context:
ARC Equalization Account; Account.
The unfunded, notional account maintained for a Participant on the books of the
Participant’s Employer that indicates the dollar amount that, as of any time, is
credited under the Plan for the benefit of the Participant. The balance in such
account shall be determined by the Plan Administrator. The Plan Administrator
may establish one or more subaccounts as it deems necessary for the proper
administration of the Plan, and may also combine one or more subaccounts to the
extent it deems separate subaccounts are not then needed for sound
recordkeeping. Where appropriate, a reference to a Participant’s Account shall
include a reference to each applicable subaccount that has been established
thereunder.
Beneficiary.
The person or persons (including a trust or trusts) properly designated by a
Participant, as determined by the Recordkeeper, to receive the amounts credited
to the Participant’s ARC Equalization Account in the event of the Participant’s
death in accordance with Section 6.3(c).
Code.
The Internal Revenue Code of 1986, as amended from time to time.
Company.
PepsiCo, Inc., a corporation organized and existing under the laws of the State
of North Carolina, or its successor or successors.
Distribution Valuation Date.
The date as specified by the Plan Administrator from time to time as of which
Participant ARC Equalization Accounts are valued for purposes of a distribution
from a Participant’s Account. Currently, the Distribution Valuation Date for a
Participant is the month end

2

--------------------------------------------------------------------------------




that occurs just after the event specified in Article VI that triggers the
Participant’s distribution. Accordingly, if the trigger event occurs on December
30 of a year, the current Distribution Valuation Date is December 31 of that
year, and if the trigger event occurs on December 31 of a year, the current
Distribution Valuation Date is January 31 of the following year. Any current
Distribution Valuation Date may be changed by the Plan Administrator, provided
that such change does not result in a change in when deferrals are paid out that
is impermissible under Section 409A. Values are determined as of the close of a
Distribution Valuation Date or, if such date is not a business day, as of the
close of the preceding business day.
EID Program.
The PepsiCo Executive Income Deferral Program.
Eligible Employee.
An Employee who is eligible to participate actively in the Plan in accordance
with Section 3.1. An Employee’s status as an Eligible Employee shall be
determined separately with respect to each payroll date.
Employee.
An individual who qualifies as an “Employee” as that term is defined in the
Savings Plan.
Employer.
An entity that qualifies as an “Employer” as that term is defined in the Savings
Plan.
ERISA.
Public Law No. 93-406, the Employee Retirement Income Security Act of 1974, as
amended from time to time.
Equalized Automatic Retirement Contribution.
The contributions made to the Plan pursuant to Section 4.1.

3

--------------------------------------------------------------------------------




Guiding Principles Regarding Benefit Plan Committee Appointments.
The guiding principles as set forth in Appendix B to be applied by the Chairs of
the PAC and PIC when selecting the members of the PAC and PIC.
Key Employee.
The individuals identified in accordance with the following paragraphs.
(a)
In General. Any Participant who at any time during the applicable year is:

(1)
An officer of any member of the PepsiCo Organization having annual compensation
greater than $130,000 (as adjusted for the applicable year under Code Section
416(i)(1));

(2)
A five-percent owner of any member of the PepsiCo Organization; or

(3)
A one-percent owner of any member of the PepsiCo Organization having annual
compensation of more than $150,000.

For purposes of subsection (a) above, no more than 50 employees identified in
the order of their annual compensation shall be treated as officers. For
purposes of this Section, annual compensation means compensation as defined in
Treasury Regulation section 1.415(c)-2(a), without regard to Treasury Regulation
sections 1.415(c)-2(d), 1.415(c)-2(e), and 1.415(c)-2(g). The Plan Administrator
shall determine who is a Key Employee in accordance with Code section 416(i)
(provided, that Code section 416(i)(5) shall not apply in making such
determination), and provided further than the applicable year shall be
determined in accordance with Section 409A and that any modification or
clarification of the foregoing definition that applies under Section 409A shall
be taken into account (determined in accordance with Treasury Regulation section
1.419A-1(i), and giving effect to the default rules that apply under such
regulation for determining the minimum number of a service recipient’s specified
employees).
(b)
Applicable Year. The Plan Administrator shall determine Key Employees effective
as of the last day of each calendar year, based on compensation for such


4

--------------------------------------------------------------------------------




year, and such designation shall be effective for purposes of this Plan for the
twelve-month period commencing on April 1st of the next following calendar year
(e.g., the Key Employee determination by the Plan Administrator as of December
31, 2010 shall apply to the period from April 1, 2011 to March 31, 2012).
(c)
Rule of Administrative Convenience. Notwithstanding the foregoing, the Plan
Administrator shall apply the following rule of administrative convenience for
determining Key Employees for purposes of complying with the six-month payment
delay that is required under Section 409A of the Code with respect to such
employees:

(1)
From January 1, 2011 until March 31, 2011, an employee shall be a Key Employee
(subject to paragraph (3) below) if he was classified as at least a Band 4 or
its equivalent on December 31, 2009. For this purpose, an employee shall be
considered to be at least a Band 4 or its equivalent as of a date if the
employee is classified as one of the following types of employees in the PepsiCo
Organization on that date: (i) a Band 4 employee or above in a PepsiCo Business,
(ii) a Level E7 employee or above in a PBG Business, or (iii) a Salary Grade 19
employee or above at a PAS Business. For purposes of this paragraph, “PAS
Business” means each employer, division of an employer or other organizational
subdivision of an employer that the Company classifies as part of the PAS
business; “PBG Business” means each employer, division of an employer or other
organizational subdivision of an employer that the Company classifies as part of
the PBG business; and “PepsiCo Business” means each employer, division of an
employer or other organizational subdivision of an employer that the Company
classifies as part of the PepsiCo business.

(2)
For the twelve-month period that begins on April 1, 2011, and for each
twelve-month period that begins on April 1 in subsequent years, an employee
shall be a Key Employee (subject to paragraph (3) below) if the


5

--------------------------------------------------------------------------------




employee was an employee of the PepsiCo Organization who was classified as Band
4 or above on the December 31 that immediately precedes such April 1.
(3)
Notwithstanding paragraphs (1) and (2) above, an employee shall be a Key
Employee for the 12-month period that begins on any April 1, if as of the
preceding December 31 the employee would be a Key Employee under the provisions
of subsection (a) above. If the preceding sentence and the methods for
identifying Key Employees set forth in paragraph (1) or (2) above, taken
together, would result in more than 200 individuals being counted as Key
Employees as of any December 31 determination date, then the number of
individuals treated as Key Employees pursuant to paragraph (1) or (2), who are
not described in the first sentence of this paragraph (3), shall be reduced to
200 by eliminating from consideration those employees otherwise added by such
subparagraph in order of their base compensation, from the lowest base
compensation to the highest.

Participant.
An Employee (or former Employee) participating in the Plan in accordance with
the provisions of Article III.
PepsiCo Administration Committee or PAC.
The committee that has the responsibility for the administration and operation
of the Plan, as set forth in the Plan, as well as any other duties set forth
therein (except that the PAC is not responsible for selecting or changing the
phantom investment options available under the Plan which are the responsibility
of the PIC).  As of any time, the Chair of the PAC shall be the person who is
then the Company’s Senior Vice President, Total Rewards, but if such position is
vacant or eliminated, the Chair shall be the person who is acting to fulfill the
majority of the duties of the position (or plurality of the duties, if no one is
fulfilling a majority), as such duties existed immediately prior to the vacancy
or the position elimination.  The Chair shall appoint the other members of the
PAC, applying the principles set forth in Appendix B and acting promptly from
time to time to ensure

6

--------------------------------------------------------------------------------




that there are four other members of the PAC, each of whom shall have experience
and expertise relevant to the responsibilities of the PAC.  At least two times
each year, the PAC shall prepare a written report of its significant activities
that shall be available to any U.S.-based executive of the Company who is at
least a senior vice president. 
PepsiCo Investment Committee or PIC.  
The committee that has the responsibility to select or change phantom investment
options available under the Plan.  As of any time, the Chair of the PIC shall be
the person who is then the Company’s Senior Vice President, Finance and
Treasurer, but if such position is vacant or eliminated, the Chair shall be the
person who is acting to fulfill the majority of the duties of the position (or
plurality of the duties, if no one is fulfilling a majority), as such duties
existed immediately prior to the vacancy or the position elimination.  The Chair
shall appoint the other members of the PIC, applying the principles set forth in
Appendix B and acting promptly from time to time to ensure that there are four
other members of the PIC, each of whom shall have experience relevant to the
responsibilities of the PIC.  At least two times each year, the PIC shall
prepare a written report of its significant activities that shall be available
to any U.S.-based executive of the Company who is at least a senior vice
president.


PepsiCo Organization.
The controlled group of organizations of which the Company is a part, as defined
by Code section 414(b) and (c) and the regulations issued thereunder. An entity
shall be considered a member of the PepsiCo Organization only during the period
it is one of the group of organizations described in the preceding sentence.
Plan.
The PepsiCo Automatic Retirement Contribution Equalization Plan, the plan set
forth herein, as it may be amended and restated from time to time.
Plan Administrator.

7

--------------------------------------------------------------------------------




The PAC, or its delegate or delegates.  The Plan Administrator shall have
authority to administer the Plan as provided in Article VII, except that the PIC
shall have the authority under Section 7.3(h) to select or change phantom
investment options available under the Plan. 
Plan Year.
The 12-consecutive month period beginning on January 1 and ending on the
following December 31 of the same calendar year.
Recordkeeper.
For any designated period of time, the party that is delegated the
responsibility, pursuant to the authority granted in the definition of Plan
Administrator, to maintain the records of Participant Accounts, process
Participant transactions and perform other duties in accordance with any
procedures and rules established by the Plan Administrator.
Savings Plan.
The PepsiCo Savings Plan, as it may be amended from time to time.
Section 409A.
Section 409A of the Code.
Separation from Service.
A Participant’s separation from service with the PepsiCo Organization, within
the meaning of Section 409A(a)(2)(A)(i). The term may also be used as a verb
(i.e., “Separates from Service”) with no change in meaning. Notwithstanding the
preceding sentence, a Participant’s transfer to an entity owned 20% or more by
the Company will not constitute a Separation of Service to the extent permitted
by Section 409A. The following principles shall generally apply in determining
when a Separation from Service occurs:
(a)
A Participant separates from service with the Company if the Employee has a
termination of employment with the Company other than for death. Whether a
termination of employment has occurred is determined based on whether the facts


8

--------------------------------------------------------------------------------




and circumstances indicate that the Company and the Employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Employee would perform after such date
(as an employee or independent contractor) would permanently decrease to no more
than 20 percent of the average level of bona fide services performed over the
immediately preceding 36-month period (or the full period in which the Employee
provided services to the Company if the Employee has been providing services for
less than 36 months).
(b)
An Employee will not be deemed to have experienced a Separation from Service if
such Employee is on military leave, sick leave, or other bona fide leave of
absence, to the extent such leave does not exceed a period of six months or, if
longer, such longer period of time during which a right to re-employment is
protected by either statute or contract. If the period of leave exceeds six
months and the individual does not retain a right to re-employment under an
applicable statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such six-month period.
Notwithstanding the foregoing, where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the Employee to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, a 29-month period of absence shall be substituted for
such six-month period. In the case of such a disability leave of absence, a
Separation from Service shall occur on the earlier of the date that the
Participant has reached 29 continuous months of disability leave of absence or
the date that the Participant formally resigns his employment with the Employer
and the PepsiCo Organization.

(c)
If an Employee provides services both an as employee and as a member of the
Board of Directors of the Company, the services provided as a Director are
generally not taken into account in determining whether the Employee has


9

--------------------------------------------------------------------------------




Separated from Service as an Employee for purposes of the Plan, in accordance
with final regulations under Section 409A.
United States.
Any of the 50 states, the District of Columbia, and the U.S. Virgin Islands.
Valuation Date.
Each business day, as determined by the Recordkeeper, as of which Participant
Accounts are valued in accordance with Plan procedures that are currently in
effect. In accordance with procedures that may be adopted by the Plan
Administrator, any current Valuation Date may be changed.



10

--------------------------------------------------------------------------------




ARTICLE III - ELIGIBILITY AND PARTICIPATION
3.1
Eligibility to Participate.

Subject to Section 3.4, an Employee shall be eligible to participate actively in
the Plan as of any payroll date if he or she is an ARC Eligible Employee under
the Savings Plan and his or her Automatic Retirement Contributions for such
payroll date under the Savings Plan are: (i) reduced by application of a
limitation set forth in either Code section 401(a)(17) or 415; (ii) otherwise
reduced as a result of the Employee’s deferrals under the EID Program; or (iii)
affected as described in both (i) and (ii).
3.2
Commencement of Participation.

An Eligible Employee shall become a Participant in this Plan as of the first
payroll date an Equalized Automatic Retirement Contribution is allocated to his
or her Account as provided in Section 5.1.
3.3
Termination of Participation.

An Employee who becomes a Participant under the Plan shall cease to be a
Participant on the date his or her Account is fully distributed as provided in
Article VI.
3.4
Agreements Not to Participate.

The eligibility provisions of this Article III will be subject to any other
documents that constitute part of an agreement between the Company and an
Employee that limits or bars the Employee’s participation in this Plan. An
agreement that is otherwise described in the preceding sentence shall not limit
or bar an Employee’s participation in this Plan for the period before the
earliest date such agreement may apply without violating the restrictions on
elections under Section 409A.

11

--------------------------------------------------------------------------------




ARTICLE IV - CONTRIBUTIONS
4.1
Equalized Automatic Retirement Contributions.

As of each payroll date for which an Employee is an Eligible Employee, the
Employer shall make an Equalized Automatic Retirement Contribution to the ARC
Equalization Account of such Eligible Employee. Subject to Section 4.2 below,
the amount of each Equalized Automatic Retirement Contribution shall equal -
(a)
The Eligible Employee’s Total Automatic Retirement Contribution for such payroll
date, reduced by

(b)
The amount of the Automatic Retirement Contribution to which the Eligible
Employee is entitled under the Savings Plan for the same payroll date.

An Eligible Employee’s “Total Automatic Retirement Contribution” is determined
in the same way the Eligible Employee’s Automatic Retirement Contribution is
required to be determined as of such payroll date under the Savings Plan, but
with the following modifications: (i) the limitation on compensation imposed by
Code section 401(a)(17), as otherwise applied by the terms of the Savings Plan,
shall be disregarded, (ii) the limitation on annual additions imposed by Code
section 415, as otherwise applied by the terms of the Savings Plan, shall be
disregarded, and (iii) any exclusion, which is then in effect of amounts
deferred by the Eligible Employee under the EID Program from his or her Eligible
Pay under the Savings Plan shall be disregarded. The three modifications in the
preceding sentence shall be applied so that they do not result in any
duplication (e.g., the provisions of (iii) above shall not result in an amount
of Total Automatic Retirement Contribution to the extent such amount is provided
by (ii) above).
4.2
Maximum Equalized Automatic Retirement Contributions.

An Eligible Employee shall cease having Equalized Automatic Retirement
Contributions made to his or her ARC Equalization Account during any Plan Year
as necessary to ensure that the sum of his or her Equalized Automatic Retirement
Contributions under this Plan and Automatic Retirement Contributions under the
Savings Plan (collectively, the “Aggregate Employer Contributions”) equal or do
not exceed the Code section

12

--------------------------------------------------------------------------------




401(a)(17) limit in effect for such Plan Year. An Eligible Employee’s Equalized
Automatic Retirement Contribution for a payroll date shall be reduced to comply
with this Section by taking into account all Aggregate Employer Contributions,
payable for all prior payroll dates in the Plan Year, and Automatic Retirement
Contributions under the Savings Plan payable for the current payroll date.
4.3
Offsets.

Notwithstanding an Eligible Employee’s rights under Section 4.1 (or a
Participant’s rights under Articles V and VI), the Company may reduce the amount
of any payment or benefit that is or would become payable to or on behalf of an
Eligible Employee or Participant by the amount of any obligation of the Eligible
Employee or Participant to the Company that is or becomes due and payable,
provided that (a) the obligation of the Eligible Employee or Participant to the
Company was incurred during the employment relationship, (b) the reduction may
not exceed the amount allowed under Section 409A and Treasury Regulation section
1.409A-3(j)(4)(xiii), and (c) the reduction is made at the same time and in the
same amount as the obligation otherwise would have been due and collectable from
the Employee or Participant. Consistent with this, appropriate reductions may be
made in (i) the Equalized Automatic Retirement Contributions that otherwise
would be provided to the Eligible Employee under Section 4.1, (ii) the balance
in the Participant’s Account under Article V, or (iii) the Participant’s
distributions under Article VI. The application of this Section 4.2 is solely in
the independent discretion of the Company.





13

--------------------------------------------------------------------------------




ARTICLE V - PARTICIPANT ACCOUNTS
5.1
Accounting for Participants’ Interests.

Equalized Automatic Retirement Contributions shall be credited to a
Participant’s ARC Equalization Account at the same time that the Participant’s
Automatic Retirement Contributions under the Savings Plan are required to be
allocated to the Participant’s Profit-Sharing Account under the Savings Plan (or
as soon as administratively practicable thereafter). A Participant’s ARC
Equalization Account is a bookkeeping device to track the notional value of the
Participant’s Equalized Automatic Retirement Contributions (and his or her
Employer’s liability therefor). No assets shall be reserved or segregated in
connection with any ARC Equalization Account, and no ARC Equalization Account
shall be funded, insured or otherwise secured.
5.2
Investment Earnings and Losses.    

As of each Valuation Date, a Participant’s ARC Equalization Account shall be
credited with earnings and gains (and shall be debited for expenses and losses)
determined as if the amounts credited to his or her ARC Equalization Account had
actually been invested as directed by the Participant in accordance with this
Article. The Plan provides only for “phantom investments,” and therefore such
earnings, gains, expenses and losses are hypothetical and not actual. However,
they shall be applied to measure the value of a Participant’s ARC Equalization
Account and the amount of his or her Employer’s liability to make deferred
payments to or on behalf of the Participant.
5.3
Investment of Accounts.

(a)
In General. A Participant’s Equalized Automatic Retirement Contributions shall
be invested on a phantom basis among the investment options that are available
for Automatic Retirement Contributions under the Savings Plan from time to time,
unless otherwise determined by the PIC. The PIC may discontinue any phantom
investment option with respect to some or all Accounts, and it may provide rules
for transferring a Participant’s phantom investment from the discontinued option
to a specified replacement option (unless the Participant


14

--------------------------------------------------------------------------------




selects another replacement option in accordance with procedures established by
the Plan Administrator for this purpose).
(b)
Investment and Reinvestment Elections. The Participant’s Equalized Automatic
Retirement Contribution for a payroll date shall be invested on a phantom basis
in the investment options and in the proportions specified by the Participant in
accordance with rules applied by the Plan Administrator. Such rules shall be
based on those that apply for purposes of Automatic Retirement Contributions
under the Savings Plan as of such payroll date, except as otherwise provided for
by the Plan Administrator. To the extent a Participant does not specify an
investment option for an Equalized Automatic Retirement Contribution, the rules
for default investments that are in effect under the Savings Plan as of such
payment date shall apply. In addition, a Participant shall have the same right
to change the investment of the Participant’s future Equalized Automatic
Retirement Contributions and to reinvest the balance of his or her ARC
Equalization Account as the Participant has for his or her Automatic Retirement
Contributions and the account or subaccount that holds such contributions under
the Savings Plan, except as otherwise provided for by the Plan Administrator.

(c)
Phantom Investment Options. The Plan’s phantom investment options shall be
described in materials provided to Participants from time to time. Any of these
phantom investment options shall be administered under procedures implemented
from time to time by the Plan Administrator. Unless otherwise specified in these
materials or procedures, in the case of any such phantom investment option that
is based on a unitized fund, an amount deferred or transferred into such option
is converted to phantom units in the applicable fund of equivalent value by
dividing such amount by the NAV of a unit in such fund on the Valuation Date as
of which the amount is treated as invested in this option by the Plan
Administrator. Thereafter, a Participant’s interest in each such phantom option
is valued as of a Valuation Date (or a Distribution Valuation Date) by
multiplying the number of


15

--------------------------------------------------------------------------------




phantom units credited to his or her ARC Equalization Account on such date by
the NAV of a unit in such fund on such date.
5.4
Vesting.

A Participant shall be fully vested in, and have a nonforfeit-able right to, the
Participant’s ARC Equalization Account at the time the Participant becomes fully
vested in his or her ARC Account under the Savings Plan. Notwithstanding the
foregoing, if a Participant’s period of Service (as determined under the Savings
Plan for purposes of vesting) would extend beyond the Participant’s Separation
from Service date because of a leave of absence, the Plan Administrator may
provide for determining the Participant’s nonforfeitable right to his or her ARC
Equalization Account by projecting the benefit the Participant would have if all
such Service were taken into account under this Plan.
5.5
Prohibited Misconduct.

(a)
Notwithstanding any other provision of this Plan to the contrary, if the Plan
Administrator determines that a Participant has engaged in Prohibited Misconduct
at any time prior to the second anniversary of his or her Separation from
Service, the Participant shall forfeit all Equalized Automatic Retirement
Contributions and any net earnings or gains (whether paid previously, being paid
currently or payable in the future), and his or her ARC Equalization Account
shall be adjusted to reflect such forfeiture and previously paid Equalized
Automatic Retirement Contributions and net earnings or gains shall be recovered.

(b)
Any of the following activities engaged in, directly or indirectly, by a
Participant shall constitute Prohibited Misconduct:

(1)
The Participant accepting any employment, assignment, position or
responsibility, or acquiring any ownership interest, which involves the
Participant’s “Participation” (as defined below) in a business entity that
markets, sells, distributes or produces “Covered Products” (as defined below),
unless such business entity makes retail sales or consumes


16

--------------------------------------------------------------------------------




Covered Products without in any way competing with the PepsiCo Organization.
(2)
The Participant, directly or indirectly (including through someone else acting
on the Participant’s recommendation, suggestion, identification or advice),
soliciting any PepsiCo Organization employee to leave the PepsiCo Organization’s
employment or to accept any position with any other entity.

(3)
The Participant using or disclosing to anyone any confidential information
regarding the PepsiCo Organization other than as necessary in his or her
position with the PepsiCo Organization. Such confidential information shall
include all non-public information the Participant acquired as a result of his
or her positions with the PepsiCo Organization. Examples of such confidential
information include non-public information about the PepsiCo Organization’s
customers, suppliers, distributors and potential acquisition targets; its
business operations and structure; its product lines, formulas and pricing; its
processes, machines and inventions; its research and know-how; its financial
data; and its plans and strategies.

(4)
The Participant engaging in any acts that are considered to be contrary to the
PepsiCo Organization’s best interests, including violating the Company’s Code of
Conduct, engaging in unlawful trading in the securities of the Company or of any
other company based on information gained as a result of his or her employment
with the PepsiCo Organization, or engaging in any other activity which
constitutes gross misconduct.

(5)
The Participant engaging in any activity that constitutes fraud.

Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Plan shall prohibit the Participant from communicating with government
authorities concerning any possible legal violations.  The Company nonetheless

17

--------------------------------------------------------------------------------




asserts and does not waive its attorney-client privilege over any information
appropriately protected by the privilege.
For purposes of this subsection, “Participation” shall be construed broadly to
include: (i) serving as a director, officer, employee, consultant or contractor
with respect to such a business entity; (ii) providing input, advice, guidance
or suggestions to such a business entity; or (iii) providing a recommendation or
testimonial on behalf of such a business entity or one or more products it
produces. For purposes of this subsection, “Covered Products” shall mean any
product that falls into one or more of the following categories, so long as the
PepsiCo Organization is producing, marketing, selling or licensing such product
anywhere in the world - beverages, including without limitation carbonated soft
drinks, tea, water, juice drinks, sports drinks, coffee drinks and value-added
dairy drinks; juices and juice products; snacks, including salty snacks, sweet
snacks meat snacks, granola and cereal bars, and cookies; hot cereals; pancake
mixes; value-added rice products; pancake syrups; value-added pasta products;
ready-to-eat cereals; dry pasta products; or any product or service that the
Participant had reason to know was under development by the PepsiCo Organization
during the Participant’s employment with the PepsiCo Organization.

18

--------------------------------------------------------------------------------




ARTICLE VI - PAYMENT OF BENEFITS
6.1
Distribution Rules Generally.

A Participant’s ARC Equalization Account shall be distributed based upon first
to occur of a Participant’s Separation from Service or death, as provided in
Sections 6.2 and 6.3, respectively. If a Participant becomes re-employed and
entitled to another distribution after the occurrence of one of the foregoing
distribution events, the rules of this Article shall apply separately to the
balance in the Participant’s ARC Equalization Account that relates to the later
period of employment. In no event shall any portion of a Participant’s ARC
Equalization Account be distributed earlier or later than is allowed under
Section 409A. All distributions shall be made in a single lump sum cash payment.
6.2
Distributions Upon Separation from Service.

If a Participant’s ARC Equalization Account becomes distributable based upon his
or her Separation from Service, such distribution shall be made in a single lump
sum payment on the first day of the month that immediately follows the
Participant’s Distribution Valuation Date, subject to Section 6.4 below (Delay
for Key Employees).
6.3
Distributions Upon Death.

(a)
If a Participant’s ARC Equalization Account becomes distributable based upon the
Participant’s death, such distribution shall be distributed in a single lump sum
payment on the first day of the month that immediately follows the Participant’s
Distribution Valuation Date.

(b)
Amounts paid following a Participant’s death shall be paid to the Participant’s
Beneficiary; provided, however, that if no designation is in effect at the time
of a Participant’s death (as determined by the Plan Administrator), or if all
persons designated as Beneficiaries have predeceased the Participant, then the
payments to be made pursuant to this Section shall be distributed to the
Participant’s spouse, or if the Participant is not married at the time of his or
her death, to his or her estate. The Plan Administrator shall determine whether
a Participant is “married” and shall determine a Participant’s “spouse” based on
the state or local law where the


19

--------------------------------------------------------------------------------




Participant has his or her primary residence at the time of death. The Plan
Administrator is authorized to make any applicable inquires and to request any
documents, certificates or other information that it deems necessary or
appropriate in order to make the above determinations.
(c)
A Participant may designate (in a manner authorized by the Plan Administrator)
one or more Beneficiaries to receive payment, in the event of his or her death,
of the amounts credited to his or her ARC Equalization Account; provided that,
to be effective, any Beneficiary designation must be in writing, signed by the
Participant, and must meet such other standards (including any requirement for
spousal consent) that the Plan Administrator or Recordkeeper shall require from
time to time. The Beneficiary designation must also be filed with the
Recordkeeper prior to the Participant’s death, as determined by the Plan
Administrator. An incomplete Beneficiary designation, as determined by the
Recordkeeper or Plan Administrator, shall be void and of no effect. A
Beneficiary designation of an individual by name remains in effect regardless of
any change in the designated individual’s relationship to the Participant. Any
Beneficiary designation submitted to the Recordkeeper that only specifies a
Beneficiary by relationship shall not be considered an effective Beneficiary
designation and shall be void and of no effect. If more than one Beneficiary is
specified and the Participant fails to indicate the respective percentage
applicable to two or more Beneficiaries, then each Beneficiary for whom a
percentage is not designated will be entitled to an equal share of the portion
of the ARC Equalization Account (if any) for which percentages have not been
designated. At any time, a Participant may change a Beneficiary designation for
his or her ARC Equalization Account in a writing that is signed by the
Participant and filed with the Recordkeeper prior to the Participant’s death,
and that meets such other standards as the Plan Administrator shall require from
time to time. An individual who is otherwise a Beneficiary with respect to a
Participant’s ARC Equalization Account ceases to be a Beneficiary when all
payments have been made from the ARC Equalization Account.


20

--------------------------------------------------------------------------------




(d)
Any claim to be paid any amounts standing to the credit of a Participant in
connection with the Participant’s death must be received by the Plan
Administrator at least 14 days before any such amount is actually distributed by
the Plan. Any claim received thereafter is untimely, and it shall be
unenforceable against the Plan, the Company, the Plan Administrator or any other
party acting for one or more of them.

6.4
Delay for Key Employees.

(a)
If the Participant is classified as a Key Employee at the time of the
Participant’s Separation from Service (or at such other time for determining Key
Employee status as may apply under Section 409A), then the time of payment based
on Separation from Service shall be determined under the provisions of Section
6.2 as if the Distribution Valuation Date were the Valuation Date that is six
months after the Distribution Valuation Date that would otherwise apply.

(b)
Notwithstanding subsection (a) above, distribution in accordance with Section
6.3 or Section 6.4 shall be given priority over distribution in accordance with
this Section if it would result in an earlier commencement date of the
Participant’s distribution.

6.5
Valuation.

In determining the amount of any individual distribution pursuant to this
Article, the Participant’s ARC Equalization Account shall continue to be
credited with earnings and gains (and debited for expenses and losses) as
specified in Article V until the Valuation Date that is used in determining the
amount of the distribution under this Article.
6.6
Actual Payment Date.

An amount payable on a date specified in this Article VI shall be paid no later
than the later of (a) the end of the calendar year in which the specified date
occurs, or (b) the 15th day of the third calendar month following such specified
date. In no event shall the Participant (or Beneficiary) be permitted to
designate the taxable year of the payment. The payment date may be delayed
further in accordance with one or more applicable

21

--------------------------------------------------------------------------------




special rules under Section 409A that permit such later payment (for example, in
the event of a bona fide dispute that meets the requirements of Treasury
Regulation section 1.409A-3(g)).



22

--------------------------------------------------------------------------------




ARTICLE VII - PLAN ADMINISTRATION
7.1
Plan Administrator.

The Plan Administrator is responsible for the administration of the Plan. The
Plan Administrator has the authority to name one or more delegates to carry out
certain responsibilities hereunder, as specified in the definition of Plan
Administrator. Any such delegation shall state the scope of responsibilities
being delegated and is subject to Section 7.06 below.
7.2
Action.

Action by the Plan Administrator may be taken in accordance with procedures that
the Plan Administrator adopts from time to time or that the Company’s Law
Department determines are legally permissible.
7.3
Powers of the Plan Administrator.

The Plan Administrator shall administer and manage the Plan and shall have (and
shall be permitted to delegate) all powers necessary to accomplish that purpose,
including the following:
(a)
To exercise its discretionary authority to construe, interpret, and administer
this Plan;

(b)
To exercise its discretionary authority to make all decisions regarding
eligibility, participation and deferrals, to make allocations and determinations
required by this Plan, and to maintain records regarding Participants’ Accounts;

(c)
To compute and certify to the Employers the amount and kinds of payments to
Participants or their Beneficiaries, and to determine the time and manner in
which such payments are to be paid;

(d)
To authorize all disbursements by the Employer pursuant to this Plan;

(e)
To maintain (or cause to be maintained) all the necessary records for
administration of this Plan;


23

--------------------------------------------------------------------------------






(f)
To make and publish such rules for the regulation of this Plan as are not
inconsistent with the terms hereof;

(g)
To delegate to other individuals or entities from time to time the performance
of any of its duties or responsibilities hereunder;

(h)
To establish or to change the phantom investment options or arrangements under
Article V;

(i)
To hire agents, accountants, actuaries, consultants and legal counsel to assist
in operating and administering the Plan; and

(j)
Notwithstanding any other provision of this Plan except Section 7.6 (relating to
compliance with Section 409A), the Plan Administrator or the Recordkeeper may
take any action the Plan Administrator deems is necessary to assure compliance
with any policy of the Company respecting insider trading as may be in effect
from time to time. Such actions may include altering the effective date of
intra-fund transfers or the distribution date of Participant’s Accounts. Any
such actions shall alter the normal operation of the Plan to the minimum extent
necessary.

The Plan Administrator has the exclusive and discretionary authority to construe
and to interpret the Plan, to decide all questions of eligibility for benefits,
to determine the amount and manner of payment of such benefits and to make any
determinations that are contemplated by (or permissible under) the terms of this
Plan, and its decisions on such matters will be final and conclusive on all
parties. Any such decision or determination shall be made in the absolute and
unrestricted discretion of the Plan Administrator, even if (1) such discretion
is not expressly granted by the Plan provisions in question, or (2) a
determination is not expressly called for by the Plan provisions in question,
and even though other Plan provisions expressly grant discretion or call for a
determination. As a result, benefits under this Plan will be paid only if the
Plan Administrator decides in its discretion that the applicant is entitled to
them. In the event of a review by a court, arbitrator or any other tribunal, any
exercise of the Plan Administrator’s discretionary authority shall not be
disturbed unless it is clearly shown to be arbitrary and capricious.

24

--------------------------------------------------------------------------------




7.4
Compensation, Indemnity and Liability.

The Plan Administrator will serve without bond and without compensation for
services hereunder. All expenses of the Plan and the Plan Administrator will be
paid by the Employers. To the extent deemed appropriate by the Plan
Administrator, any such expense may be charged against specific Participant
Accounts, thereby reducing the obligation of the Employers. No member of the PAC
(which serves as the Plan Administrator) or PIC, and no individual acting as the
delegate of the PAC or PIC, shall be liable for any act or omission of any other
member or individual, nor for any act or omission on his or her own part,
excepting his or her own willful misconduct. The Employers (other than the
Company) will indemnify and hold harmless each member of the PAC and PIC and any
employee of the Company (or a Company affiliate, if recognized as an affiliate
for this purpose by the Plan Administrator) acting as the delegate of the PAC or
PIC against any and all expenses and liabilities, including reasonable legal
fees and expenses, arising in connection with this Plan out of his or her
membership on the PAC or PIC (or his or her serving as the delegate of the PAC
or PIC), excepting only expenses and liabilities arising out of his or her own
willful misconduct or bad faith.
7.5
Withholding.

The Employer shall withhold from amounts due under this Plan, any amount
necessary to enable the Employer to remit to the appropriate government entity
or entities on behalf of the Participant as may be required by the federal
income tax provisions of the Code, by an applicable state’s income tax
provisions, and by an applicable city, county or municipality’s earnings or
income tax provisions. Further, the Employer shall withhold from the payroll of,
or collect from, a Participant the amount necessary to remit on behalf of the
Participant any Social Security or Medicare taxes which may be required with
respect to amounts deferred or accrued by a Participant hereunder, as determined
by the Employer. In addition, to the extent required by Section 409A, amounts
deferred under this Plan shall be reported on each Participant’s Form W-2 for
the applicable tax year, and any amounts that become taxable hereunder shall be
reported as taxable wages on the

25

--------------------------------------------------------------------------------




Participant’s Form W-2 for the applicable tax year. All such reporting and
withholding shall be performed based on the rules and procedures of Section
409A.
7.6
Conformance with Section 409A.

At all times during each Plan Year, this Plan shall be operated in accordance
with the requirements of Section 409A. In all cases, the provisions of this
Section shall apply notwithstanding any contrary provision of the Plan that is
not contained in this Section.



26

--------------------------------------------------------------------------------




ARTICLE VIII - CLAIMS PROCEDURE
8.1
Claims for Benefits.

If a Participant, Beneficiary or other person (hereafter, “Claimant”) does not
receive timely payment of any benefits which he or she believes are due and
payable under the Plan, he or she may make a claim for benefits to the Plan
Administrator. The claim for benefits must be in writing and addressed to the
Plan Administrator. If the claim for benefits is denied, the Plan Administrator
will notify the Claimant within 90 days after the Plan Administrator initially
received the benefit claim. However, if special circumstances require an
extension of time for processing the claim, the Plan Administrator will furnish
notice of the extension to the Claimant prior to the termination of the initial
90-day period and such extension may not exceed one additional, consecutive
90-day period. Any notice of a denial of benefits shall advise the Claimant of
the basis for the denial, any additional material or information necessary for
the Claimant to perfect his or her claim, and the steps which the Claimant must
take to appeal his or her claim for benefits.
8.2
Appeals of Denied Claims.

Each Claimant whose claim for benefits has been denied may file a written appeal
for a review of his or her claim by the Plan Administrator. The request for
review must be filed by the Claimant within 60 days after he or she received the
notice denying his or her claim. The decision of the Plan Administrator will be
communicated to the Claimant within 60 days after receipt of a request for
appeal. The notice shall set forth the basis for the Plan Administrator’s
decision. However, if special circumstances require an extension of time for
processing the appeal, the Plan Administrator will furnish notice of the
extension to the Claimant prior to the termination of the initial 60-day period
and such extension may not exceed one additional, consecutive 60-day period. In
no event shall the Plan Administrator’s decision be rendered later than 120 days
after receipt of a request for appeal.

27

--------------------------------------------------------------------------------




8.3
Limitations on Actions.

Any claim filed under this Article VIII and any action filed in state or federal
court by or on behalf of a former or current Employee, Participant, Beneficiary
or any other individual, person or entity (collectively, a “Petitioner”) for the
alleged wrongful denial of Plan benefits or for the alleged interference with or
violation of ERISA-protected rights must be brought within two years of the date
the Petitioner’s cause of action first accrues. For purposes of this subsection,
a cause of action with respect to a Petitioner’s benefits under the Plan shall
be deemed to accrue not later than the earliest of (i) when the Petitioner has
received the calculation of the benefits that are the subject of the claim or
legal action (ii) the date identified to the Petitioner by the Plan
Administrator on which payments shall commence, or (iii) when the Petitioner has
actual or constructive knowledge of the facts that are the basis of his claim.
For purposes of this subsection, a cause of action with respect to the alleged
interference with ERISA-protected rights shall be deemed to accrue when the
claimant has actual or constructive knowledge of the acts that are alleged to
interfere with ERISA-protected rights. Failure to bring any such claim or cause
of action within this two-year time frame shall preclude a Petitioner, or any
representative of the Petitioner, from filing the claim or cause of action.
Correspondence or other communications following the mandatory appeals process
described in Section 8.2 shall have no effect on this two-year time frame.
8.4
Restriction on Venue.

Any claim or action filed in court or any other tribunal in connection with the
Plan by or on behalf of a Petitioner (as defined in Section 8.3 above) shall
only be brought or filed in the United States District Court for the Southern
District of New York.

28

--------------------------------------------------------------------------------




ARTICLE IX - AMENDMENT AND TERMINATION
9.1
Amendment to the Plan.

(a)
The Company, or its delegate, has the right in its sole discretion to amend this
Plan in whole or in part at any time and in any manner, including the terms and
conditions of Equalized Automatic Retirement Contributions, the terms on which
distributions are made, and the form and timing of distributions. However,
except for mere clarifying amendments necessary to avoid an inappropriate
windfall, no Plan amendment shall reduce the balance of a Participant’s ARC
Equalization Account as of the date such amendment is adopted. In addition, the
Company shall have the limited right to amend the Plan at any time,
retroactively or otherwise, in such respects and to such extent as may be
necessary to fully qualify it under existing and applicable laws and
regulations, and if and to the extent necessary to accomplish such purpose, may
by such amendment decrease or otherwise affect benefits to which Participants
may have already become entitled, notwithstanding any provision herein to the
contrary.

(b)
The Company’s right to amend the Plan shall not be affected or limited in any
way by a Participant’s Separation from Service, death or disability. Prior
practices by the Company or an Employer shall not diminish in any way the rights
granted the Company under this Section. Also, it is expressly permissible for an
amendment to affect less than all of the Participants covered by the Plan.

(c)
Any amendment shall be in writing and adopted by the Company or by any officer
of the Company who has authority or who has been granted or delegated the
authority to amend this Plan. An amendment or restatement of this Plan shall not
affect the validity or scope of any grant or delegation of such authority, which
shall instead be solely determined based upon the terms of the grant or
delegation (as determined under applicable law). All Participants and
Beneficiaries shall be bound by such amendment.


29

--------------------------------------------------------------------------------




(d)
Any amendments made to the Plan shall be subject to any restrictions on
amendment that are applicable to ensure continued compliance under Section 409A.

9.2
Termination of Plan.

(a)
The Company expects to continue this Plan, but does not obligate itself to do
so. The Company reserves the right to discontinue and terminate the Plan at any
time, in whole or in part, for any reason (including a change, or an impending
change, in the tax laws of the United States or any State within the United
States). Termination of the Plan will be binding on all Participants (and a
partial termination shall be binding upon all affected Participants) and their
Beneficiaries, but in no event may such termination reduce the amounts credited
at that time to any Participant’s ARC Equalization Account. If this Plan is
terminated (in whole or in part), the termination resolution shall provide for
how amounts theretofore credited to affected Participants’ ARC Equalization
Accounts will be distributed.

(b)
This Section is subject to the same restrictions related to compliance with
Section 409A that apply to Section 9.1. In accordance with these restrictions,
the Company intends to have the maximum discretionary authority to terminate the
Plan and make distributions in connection with a Change in Control (as defined
in Section 409A), and the maximum flexibility with respect to how and to what
extent to carry this out following a Change in Control (as defined in Section
409A) as is permissible under Section 409A. The previous sentence contains the
exclusive terms under which a distribution may be made in connection with any
Change in Control with respect to deferrals made under this 409A Program.




30

--------------------------------------------------------------------------------




ARTICLE X - MISCELLANEOUS
10.1
Limitation on Participant Rights.

Participation in this Plan does not give any Participant the right to be
retained in the Employer's or Company's employ (or any right or interest in this
Plan or any assets of the Company or Employer other than as herein provided).
The Company and Employer reserve the right to terminate the employment of any
Participant without any liability for any claim against the Company or Employer
under this Plan, except for a claim for payment of benefits as provided herein.
10.2
Unfunded Obligation of Individual Employer.

The benefits provided by this Plan are unfunded. All amounts payable under this
Plan to Participants are paid from the general assets of the Participant’s
individual Employer. Nothing contained in this Plan requires the Company or
Employer to set aside or hold in trust any amounts or assets for the purpose of
paying benefits to Participants. Neither a Participant, Beneficiary, nor any
other person shall have any property interest, legal or equitable, in any
specific Employer asset. This Plan creates only a contractual obligation on the
part of a Participant’s individual Employer, and the Participant has the status
of a general unsecured creditor of his or her Employer with respect to benefits
granted hereunder. Such a Participant shall not have any preference or priority
over, the rights of any other unsecured general creditor of the Employer. No
other Employer guarantees or shares such obligation, and no other Employer shall
have any liability to the Participant or his or her Beneficiary. In the event a
Participant transfers from the employment of one Employer to another, the former
Employer shall transfer the liability for benefits made while the Participant
was employed by that Employer to the new Employer (and the books of both
Employers shall be adjusted appropriately).
10.3
Other Benefit Plans.

This Plan shall not affect the right of any Eligible Employee or Participant to
participate in and receive benefits under and in accordance with the provisions
of any other employee benefit plans which are now or hereafter maintained by any
Employer, unless

31

--------------------------------------------------------------------------------




the terms of such other employee benefit plan or plans specifically provide
otherwise or it would cause such other plan to violate a requirement for
tax-favored treatment.
10.4
Receipt or Release.

Any payment to a Participant or Beneficiary in accordance with the provisions of
this Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Plan Administrator, the Employer and the Company, and the Plan
Administrator may require such Participant or Beneficiary, as a condition
precedent to such payment, to execute a receipt and release to such effect.
10.5
Governing Law.

This Plan shall be construed, administered, and governed in all respects in
accordance with ERISA and, to the extent not preempted by ERISA, in accordance
with the laws of the State of New York. If any provisions of this instrument
shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.
10.6
Adoption of Plan by Related Employers.

The Plan Administrator may select as an Employer any division of the Company, as
well as any member of the PepsiCo Organization, and permit or cause such
division or organization to adopt the Plan. The selection by the Plan
Administrator shall govern the effective date of the adoption of the Plan by
such related Employer. The requirements for Plan adoption are entirely within
the discretion of the Plan Administrator and, in any case where the status of an
entity as an Employer is at issue, the determination of the Plan Administrator
shall be absolutely conclusive.
10.7
Rules of Construction.

The provisions of this Plan shall be construed according to the following rules:
(a)
Gender and Number. Whenever the context so indicates, the singular or plural
number and the masculine, feminine, or neuter gender shall be deemed to include
the other (or others).


32

--------------------------------------------------------------------------------




(b)
Examples. Whenever an example is provided or the text uses the term “including”
followed by a specific item or items, or there is a passage having a similar
effect, such passage of the Plan shall be construed as if the phrase “without
limitation” followed such example or term (or otherwise applied to such passage
in a manner that avoids limitation on its breadth of application).

(c)
Compounds of the Word “Here”. The words "hereof", “herein”, "hereunder" and
other similar compounds of the word "here" shall mean and refer to the entire
Plan, not to any particular provision or section.

(d)
Effect of Specific References. Specific references in the Plan to the Plan
Administrator’s discretion shall create no inference that the Plan
Administrator’s discretion in any other respect, or in connection with any other
provisions, is less complete or broad.

(e)
Subdivisions of the Plan Document. This Plan document is divided and subdivided
using the following progression: articles, sections, subsections, paragraphs,
subparagraphs and clauses. Articles are designated by capital roman numerals.
Sections are designated by Arabic numerals containing a decimal point.
Subsections are designated by lower-case letters in parentheses. Paragraphs are
designated by Arabic numbers in parentheses. Subparagraphs are designated by
lower-case roman numerals in parenthesis. Clauses are designated by upper-case
letters in parentheses. Any reference in a section to a subsection (with no
accompanying section reference) shall be read as a reference to the subsection
with the specified designation contained in that same section. A similar reading
shall apply with respect to paragraph references within a subsection and
subparagraph references within a paragraph.

(f)
Invalid Provisions. If any provision of this Plan is, or is hereafter declared
to be void, voidable, invalid or otherwise unlawful, the remainder of the Plan
shall not be affected thereby.


33

--------------------------------------------------------------------------------




10.8
Successors and Assigns; Nonalienation of Benefits.

This Plan inures to the benefit of and is binding upon the parties hereto and
their successors, heirs and assigns; provided, however, that the amounts
credited to the ARC Equalization Account of a Participant are not (except as
provided in Sections 5.5) subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution
or levy of any kind, either voluntary or involuntary, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of any right to any benefits payable hereunder, including,
without limitation, any assignment or alienation in connection with a
separation, divorce, child support or similar arrangement, will be null and void
and not binding on the Plan or the Company or any Employer. Notwithstanding the
foregoing, the Plan Administrator reserves the right to make payments in
accordance with a divorce decree, judgment or other court order as and when cash
payments are made in accordance with the terms of this Plan from the ARC
Equalization Account of a Participant. Any such payment shall be charged against
and reduce the Participant’s ARC Equalization Account.
10.9
Facility of Payment.

Whenever, in the Plan Administrator's opinion, a Participant or Beneficiary
entitled to receive any payment hereunder is under a legal disability or is
incapacitated in any way so as to be unable to manage his or her financial
affairs, the Plan Administrator may direct the Employer to make payments to such
person or to the legal representative of such person for his or her benefit, or
to apply the payment for the benefit of such person in such manner as the Plan
Administrator considers advisable. Any payment in accordance with the provisions
of this Section shall be a complete discharge of any liability for the making of
such payment to the Participant or Beneficiary under the Plan.

34

--------------------------------------------------------------------------------




ARTICLE XI - ERISA PLAN STRUCTURE
This Plan document encompasses two separate plans within the meaning of ERISA,
as set forth in Sections 11.1 and 11.2 below. These two plans are severable for
any and all purposes as directed by the Company.
11.1
Excess Benefit Plan.

An excess benefit plan within the meaning of ERISA section 3(36), maintained
solely for the purpose of providing benefits for Savings Plan participants in
excess of the limitations on benefits imposed by Code section 415.
11.2
Excess Compensation Top Hat Plan.

A plan maintained by the Company primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of ERISA sections 201(2) and 401(a)(1). The plan provides
benefits for Savings Plan participants in excess of the limitations imposed by
Code section 401(a)(17) on benefits under the Savings Plan (after taking into
account any benefits under the Excess Benefit Plan).
11.3
Allocation of Benefits Among Plans.

Benefits under this Plan shall be allocated first to the Excess Benefit Plan, to
the extent of benefits paid for the purpose indicated in Section 11.1 above, and
then any remaining benefits shall be allocated to the Excess Compensation Top
Hat Plan.



35

--------------------------------------------------------------------------------




ARTICLE XII - SIGNATURE
This Plan is hereby amended and restated to be effective as of April 1, 2016,
this 1st day of April, 2016.


                        
 
 
 
 
PEPSICO, INC.
 
 
 
 
By:
/s/ Cynthia M. Trudell
 
 
Cynthia M. Trudell
 
 
Executive Vice President, Human Resources and
Chief Human Resources Officer







 
 
APPROVED:
 
 
By:
/s/ Stacy DeWalt Grindal
 
Stacy DeWalt Grindal
 
Senior Legal Director
Employee Benefits Counsel
 
 
Date:
March 31, 2016




36

--------------------------------------------------------------------------------




APPENDIX A - MERGER OF PBG SUPPLEMENTAL SAVINGS PLAN
A.1
Scope.

This Article sets forth special provisions applicable to amounts earned under
the PBG Supplemental Savings Plan (“PBG Plan”) prior to the merger of that plan
with and into this Plan. Amounts earned under the PBG Plan prior to the merger
shall be credited to a subaccount of the Participant’s ARC Equalization Account
(“PBG Plan Subaccount”). All other defined terms used herein shall have the
meaning assigned to such term under Article II unless otherwise indicated.
A.2
Provisions Applicable to Amounts Earned Under PBG Plan.

Except as otherwise set forth in this Section A.2, the terms and conditions
applicable to a Participant’s PBG Plan Subaccount are governed by the prior
document for the PBG Plan.
(a)
Investment Mapping. A Participant’s PBG Plan Subaccount shall be mapped to the
phantom investment options that are available for Equalized Automatic Retirement
Contributions under Article V of this Plan according to the same mapping method
that will apply for purposes of transferring the Participants’ account balance
under the PBG Savings Plan to the investment options available under the Savings
Plan, except as otherwise provided by the Plan Administrator. Once the
Participant’s PBG Plan Subaccount balance has been mapped as provided in the
preceding sentence, the PBG Plan Subaccount shall be subject to the investment
provisions set forth in Article V.

(b)
Phantom PepsiCo Common Stock Fund. Notwithstanding subsection (a) above, the
portion of a Participant’s PBG Plan Subaccount that is invested in the phantom
PepsiCo Common Stock Fund shall not be subject to mapping, but instead shall
remain invested in the phantom PepsiCo Common Stock Fund until such time as the
Participant makes a reinvestment election. Thereafter, such portion of the
Participant’s PBG Plan Subaccount shall remain eligible for investment and
reinvestment in the phantom PepsiCo Common Stock Fund


37

--------------------------------------------------------------------------------




(notwithstanding any restrictions on investment in the phantom PepsiCo Common
Stock Fund that may apply generally under Article V) in accordance with
procedures established by the Plan Administrator for this purpose.
(c)
Time and Form of Payment. A Participant’s PBG Plan Subaccount shall be paid on
the first day of the calendar month following the Distribution Valuation Date
that next follows the earliest of the following:

(1)
The Participant’s Separation from Service;

(2)
The Participant’s death; or

(3)
A change in control of the Participant’s Employer (other than the successor to
the Pepsi Bottling Group, Inc.), as defined in Section 409A.

Distributions upon Separation from Service under this subsection shall be
subject to Section 6.5 (Delay for Key Employees), except that no priority shall
be given to Section 6.4.
(d)
Phantom PepsiCo Common Stock Fund Restrictions. To the extent necessary to
ensure compliance with Rule 16b-3(f) of the Securities Exchange Act of 1934 (the
“Act”), the Company may arrange for tracking of any such transaction defined in
Rule 16b-3(b)(1) of the Act involving the phantom PepsiCo Common Stock Fund and
the Company may bar any such transaction to the extent it would not be exempt
under Rule 16b-3(f). The Company will impose blackout periods pursuant to the
requirements of the Sarbanes-Oxley Act of 2002 whenever the Company determines
that circumstances warrant. Further, the Company may impose quarterly blackout
periods on insider trading in the Phantom PepsiCo Common Stock Fund as need (as
determined by the Company), timed to coincide with the release of the Company’s
quarterly earnings reports. The commencement and termination of these blackout
periods in each quarter, the parties to which they apply and the activities they
restrict shall be as set forth in the official insider trading policy
promulgated by the Company from time to time.


38

--------------------------------------------------------------------------------




(e)    Impact of Securities Law on Distributions. The provisions of (d) above
and this subparagraph (e), shall apply in determining whether a Participant’s
distribution shall be delayed beyond the date applicable under Article VI of the
Plan.
(i)    In General. This Plan is intended to be a formula plan for purposes of
Section 16 of the Act. Accordingly, in the case of a deferral or other action
under the Plan that constitutes a transaction that could be covered by Rule
16b-3(d) or (e) of the Act, if it were approved by the Company’s Board of
Directors or the Compensation Committee (“Board Approval”), it is intended that
the Plan shall be administered by delegates of the Compensation Committee, in
the case of a Participant who is subject to Section 16 of the Act, in a manner
that will permit the Board Approval of the Plan to avoid any additional Board
Approval of specific transactions to the maximum possible extent.


(ii)    Approval of Distributions. This subsection shall govern the distribution
of a deferral that (i) is wholly or partly invested in the Phantom PepsiCo
Common Stock Fund at the time the deferral would be valued to determine the
amount of cash to be distributed to a Participant, (ii) was not covered by an
agreement, made at the time of the Participant’s original phantom investment
election, that any investments in the phantom PepsiCo Common Stock Fund would,
once made, remain in that fund until distribution, (iii) is made to a
Participant who is subject to Section 16 of the Act at the time the interest in
the phantom PepsiCo Common Stock Fund would be liquidated in connection with the
distribution, and (iv) if paid at the time the distribution would be made
without regard to this subsection, could result in a violation of Section 16 of
the Act because there is an opposite way transaction that would be matched with
the liquidation of the Participant’s interest in the phantom PepsiCo Common
Stock Fund (either as a “discretionary transaction,” within the meaning of Rule
16b-3(b)(1), or as a regular transaction, as applicable) (a “Covered
Distribution”). In the case of a Covered Distribution, if the liquidation of the
Participant’s interest in

39

--------------------------------------------------------------------------------




the phantom PepsiCo Common Stock Fund in connection with the distribution has
not received Board Approval by the time the distribution would be made if it
were not a Covered Distribution, or if it is a discretionary transaction, then
the actual distribution to the Participant shall be delayed only until the
earlier of:


(1)    In the case of a transaction that is not a discretionary transaction,
Board Approval of the liquidation of the Participant’s interest in the phantom
PepsiCo Common Stock Fund in connection with the distribution, and


(2)    The date the distribution would no longer violate Section 16 of the Act,
e.g., when the Participant is no longer subject to Section 16 of the Act, when
the balance related to the distribution is no longer invested in the phantom
PepsiCo Common Stock Fund, or when the time between the liquidation and an
opposite way transaction is sufficient.



40

--------------------------------------------------------------------------------




APPENDIX B - GUIDING PRINCIPLES REGARDING BENEFIT PLAN COMMITTEE APPOINTMENTS
B.1
Scope.

This Article B supplements the Plan document with respect to the appointment of
the members of the PAC and PIC.
B.2
General Guidelines.

To be a member of the PAC or the PIC, an individual must:
(a)Be an employee of the PepsiCo Organization at a Band 1 or above level,
(b)Be able to give adequate time to committee duties, and
(c)Have the character and temperament to act prudently and diligently in the
exclusive interest of the Plan’s participants and beneficiaries.
B.3
PAC Guidelines.

In addition to satisfying the requirements set forth in Section B.2, the
following guidelines will also apply to the PAC membership:
(a)Each member of the PAC should have experience with benefit plan
administration or other experience that can readily translate to a role
concerning ERISA plan administration,
(b)The membership of the PAC as a whole should have experience and expertise
with respect to the administration of ERISA health and welfare and retirement
plans, and
(c)Each member of the PAC should be capable of prudently evaluating the
reasonableness of expenses that are charged to the Plan.
B.4
PIC Guidelines.

In addition to satisfying the requirements set forth in Section B.2, the
following guidelines will also apply to the PIC membership:

41

--------------------------------------------------------------------------------




(a)Each member of the PIC should have experience in the areas of investment or
finance, and
(b)The membership of the PIC as a whole should have experience and expertise
with respect to evaluating investment options for unfunded ERISA benefit plans.
B.5
Additional Information. 

The Chairs of the PAC and PIC may seek information from Company personnel,
including the Controller, CFO and CHRO, in connection with their identification
of well qualified candidates for committee membership.
B.6
Role of the Guidelines.

The foregoing guidelines in this Article B are intended to guide the Chairs of
the PIC and the PAC in the selection of committee members; however, they neither
diminish nor enlarge the legal standard applicable under ERISA, as applicable.



42